El Juez Asociado Se. HtjtcbcisoN,
emitió la opinión del tribunal.
En este caso los demandantes establecieron una acción para que se anulara un testamento, el cual seg'ún rezaba ha-b'a sido otorgado en 3 de febrero de 1915 por doña Dominga Butler, mujer de sesenta y tres años de edad, y apelan de la sentencia dictada contra ellos.
La acción se estableció por dos fundamentos, que, en sus-tancia, son los siguientes:
El uno, que por mucho tiempo antes- de la fecha que arriba se indica la testadora se encontraba en un estado completo de idiotismo y, como consecuencia, privada del uso de sus fa-cultades mentales; y el otro, que el testamento fué hecho por el notario a virtud de los datos que le suministró el esposo de la testadora, el demandado Ignacio María Sorondo, si-guiendo las instrucciones que de él recibió; que doña Do-minga no tuvo intervención absoluta en dicho testamento; que los testigos que figuran en el referido testamento no oyeron de la testadora las disposiciones e instrucciones que ella de-bió haber dado al notario.
Hay siete señalamientos de error, la mayor parte de los cuales no carecen de mérito, y se refieren a cuestiones de prueba así como al interrogatorio de los testigos. Puesto que hemos resuelto ordenar la celebración de un nuevo jui-cio por otros fundamentos, no creemos necesario discutir es-tas cuestiones de menos importancia, ■ las cuales, mediante un cuidadoso estudio de los principios generales envueltos, pueden ser tomadas previamente en consideración, evitándose así el incurrir otra vez en los mismos errores antes de que el caso vuelva a ser oido nuevamente.
Podemos sugerir, sin embargo, por vía de advertencia en este sentido que existe por parte de este tribunal cierta ten-dencia a no estar enteramente ele acuerdo respecto al punto de hasta que extremo puede una parte impugnar sus propios testigos sin que se demuestre sorpresa en el juicio. Esta *86cuestión no fue levantada en la corte inferior ni en los ale-gatos en la apelación y no es necesario, por tanto, que sea ahora resuelta. Pero aparte de esto, la mayoría de este tribunal está convencida de que'en el presente caso se probó lo necesario independientemente de la. prueba en cuestión para que los demandantes establecieran un caso prima facie lo suficientemente fuerte para que fuese indispensable que los demandados mismos quedaran obligados a llamar a todos los testigos del testamento, incluyendo a Laureano Hernán-dez. En vista de las circunstancias los demandantes tal vez nada perderían con creer que tendrán amplia oportunidad, al repreguntar a este testigo para obtener aquellos informes que de él necesiten, así como para impugnar toda aquella parte de su declaración que sea incompatible con otras ma-nifestaciones hechas anteriormente por dicho testigo. •
Y esto sugiere otra idea, o sea el hecho de no haber de-clarado como testigo el propio demandado Sorondo. El es quien se beneficia principalmente'con dicho testamento, siendo también el supuesto autor del mismo. El era el esposo de la testadora, atendió personalmente a sus necesidades du-rante toda su enfermedad y, según los testigos del deman-dante, era la única persona en el mundo a quien ella podía comunicar sus deseos, de poder hacerlo.
En la contestación no solo se niegan los hechos alegados en la demanda sino que se alega afirmativamente la validez del testamento, alegándose entre otras cosas que a la llegada del notario “después de los saludos de rúbrica, la citada doña Dominga Butler, en su cabal juicio y en perfecto estado de sus facultades mentales, dio al notario, de palabra, las instrucciones necesarias para que redactara y escribiese su testamento abierto, pasando luego el notario al comedor de la casa para redactar y escribir, como escribió, el testamento de doña Dominga Butler, con toda tranquilidad, de acuerdo con las instrucciones de dicha señora y conforme a su vo-luntad. ’ ’
Estas y otras cosas que se alegan, no por información y *87creencia sino como lieclios positivos, lian sido juradas por Sorondo, Snan, Federica y Julia Soler como de conocimiento personal de estos demandados, ninguno de los cuales, con excepción de Snan, declaró en el juicio, y la fuerza de la declaración de este último está más qne desvirtuada por otras manifestaciones anteriores qne se probó fueron techas a pre-sencia del abogado y los demandantes y de la testigo Amalia Bntler.
Dentro de las circunstancias resulta muy significativo el silencio en el juicio de estos demandados qne tan ingénita-mente juran las alegaciones contenidas en la contestación y particularmente el del marido, el constante compañero que cuidaba a la esposa enferma y quien, según los términos del testamento, era su único universal heredero.
Otro curioso incidente fué el de las siguientes repregun-tas hechas por el juez al testigo Campillo, abogado de los demandantes, relativos a su entrevista con Suau, albacea testamentario, con anterioridad a la redacción de la demanda.
“A preguntas del juez, declaró que no conocía a Bernardo Suau.
“Juez: ¿Cómo podía llamarlo a su casa? — B: A mi casa no, a la casa de Amalia Butler.
“Juez: Pero, ¿por qué motivo lo llamó a su casa, qué recado le mandó? — T: Con un familiar de él.
“Juez: ¿Bajo qué pretesto? — T: Que estaba el abogado Campi-llo y que deseaba hablar con él; que los hermanos de la difunta le encomendaron el asunto; que primero no lo supo, que este señor, Bernardo Suau, no era de la parte que el testigo defendía, que era parte contraria; sabía que era albacea.
“Preguntado: ¿Sabe que la ley impone al albacea la obligación de sostener la validez de un testamento? — Contesta: Creo que puede o no; que trajo a Bernardo Suau y le exigió esas confesiones, porque era el esposo de una de las herederas, o sea de Julia Soler, deman-dada en este caso: para ver si su esposo quería asociarse como de-mandante.
“Preguntado: ¿Conoce el abogado tan bien como yo la ley?— Contesta: Pero el artículo 876 dice que es un deber y facultad de los albaceas sostener siendo justo la validez, la del testamento.
“Juez: ¿Vd. sabía que el albacea no podía estar o ser de otra *88manera? — T: Pero esa misma parte de la ley, porque si él conside-raba que el testamento no era justo no tenía que presentarse como demandado; -que el motivo principal en este caso fué el ver -si podía incluir como demandante a su esposa y a su cuñada, que vivía en su casa, y personas a quienes no conocía y dije que me presentara a Bernardo Suau y dijo él: no tiene necesidad de hablar con ellas porque ellas no se asociarán; y a las preguntas que le hice fué que me manifestó él, que no quería servir de testigo y que no iba a un lado ni a otro, y suponía que no fuera justo el testamento, y que lo buscó para saber datos y para poder formular la demanda sobre hechos ciertos, porque muchas veces al abogado le hablaban del asunto sin tener suficientes datos para establecer la acción y tiene que buscarlos o solicitarlos y aprovechó la oportunidad en que fué a Lares y entonces habló con él.
“Juez: Era arriesgado: era su deber sostener la validez del tes-tamento. — Abogado: Siempre que lo creyera que era justo; pero él manifestó que no quería ir a una parte o a otra.
“Juez: Aquí ha demostrado lo contrario él.”
No conocemos ningún principio de ley por el cual un nl-bacea nombrado en un testamento falso o fraudulento esté en la obligación de sostener a sabiendas la validez de dicho testamento. Puede concebirse que tal idea como la que pa-rece haber tenido en la mente el juez ele la corte inferior pudiera habérsele ocurrido a Suau y que su actitud general hacia la controversia, si no su declaración, ha podido estar influida por dicha idea. Por consiguiente, meramente se hace mención de la cuestión incidentalmente a fin de evitar que pueda entenderse de nuestro silencio acerca de esta cuestión que nuestro criterio pudiera'coincidir con el del juez senten-ciador.
En igual sentido podernos decir que estamos inclinados a convenir con el apelado en que no es indispensable en todos los casos que las instrucciones que un testador da a un no-tario respecto del contenido de un testamento que va a au-torizarse hayan de dársele a presencia de los testigos que han de estar presentes en el momento preciso de su otorga-miento. La cuestión en este caso es si la supuesta testadora *89en realidad de verdad dió o no tales instrucciones. Y si ella no se encontraba privada de sus facultades mentales enton-ces o si siendo de sano juicio y estando capacitada, se en-contraba enteramente imposibilitada de poder expresar sus pensamientos ya de palabra o por escrito, de aquí parece de-ducirse que ella no dió las instrucciones detalladas que el notario describe así como el albacea nombrado en el testa-mento. En el presente caso la declaración del mismo notario indicaba que la testadora, de poder otorgar el testamento, estaba en condiciones de hacerlo mejor por la mañana tem-prano, y al llegar el mensajero en busca del notario la noche anterior al día en que fué otorgado el testamento, hubo cierta discusión acerca de si debería él ir aquella misma noche al campo para poder estar en la casa temprano a la mañana siguiente. Se convino por último en que el notario saliera tem-prano al día siguiente a fin de llegar a su destino tan temprano como fuera posible. Y teniendo esto en cuenta salió él a las seis de la mañana acompañado de Bernardo Suau y de su esposa. Por consiguiente, el notario, según su propia ver-sión de este episodio, tuvo amplio aviso de que podría ser muy discutida en cualquier momento por las partes intere-sadas con razonable probabilidad de éxito la capacidad de la testadora para manifestar sus pensamientos si no su ca-pacidad mental a menos que el hecho de tal capacidad que-dara terminantemente establecido al momento de otorgarse el testamento.
Tal vez sería la mejor práctica en todos los casos y cier-tamente tratándose de un testador de cuyas condiciones f "si-cas surge claramente el hecho de que su capacidad para dar instrucciones inteligibles así como su capacidad mental para otorgar un testamento podrían ser impugnadas y, por tanto, sujetas a una fuerte duda, la prudencia ordinaria y el sen-tido común impulsarían-a un notario honrado, si no a llamar a un médico, por lo menos hacer que dicho testador exprese en presencia de los testigos de algún modo su propósito o deseo que no sea mediante una mera señal o palabra de asen-*90timiento por insignificante o general qne fuera dicho consen-timiento en sus términos.
De lo dicho 'anteriormente no queremos, por supuesto, dar a entender que un precepto distinto de ley, como tal, sería de aplicación en las circunstancias indicadas. Para los fines de esta opinión puede admitirse que la validez de un testa-mento nunca queda viciada por el mero hecho de no haber sido dadas las instrucciones por el testador a presencia de los testigos.’ Pero de aquí no se deduce que cuando los tes-tigos que suscriben el testamento no han recibido informe alguno acerca del verdadero propósito e intención del testa-dor, con excepción únicamente de una señal de aprobación o una forma más o menos indeterminada de conformidad con los términos de un documento completo que ha sido leído en voz alta por el notario, semejante "testamento” no puede ser destruido por prueba que pudiera ser considerada inefi-caz para anular un documento suscrito por testigos ante quienes el testador ha manifestado de algún modo definido., aun cuando superficialmente, la disposición qne lia de darse a sus bienes, demostrando así un grado considerable de cri-terio propio y de capacidad mental y demostrando a la vez su capacidad para poder expresar sus pensamientos por me-dio de palabras.
Como dato curioso en relación con esto, ’de paso puede hacerse mención del siguiente incidente para explicar la acti-tud alg’o incompatible de la corte inferior hacia esta faz del caso. Aunque directamente no se hizo esfuerzo alguno para impugnar la credibilidad del notario como testigo se admitió prueba de su buena reputación por el fundamento de que esta cuestión estaba en discusión y se insiste algo en la opi-nión acerca de esta prueba como prueba qne no- fué contra-dicha. Por otra parte, después que el notario en el examen de repreguntas había admitido el hecho de haber hablado con los testigos del testamento con posterioridad a la muerte do la testadora y negado el haber tratado de obtener affidavits de estos testigos, y aun cuando ni el testigo ni el abogado-*91de la defensa habían sugerido- la posibilidad de incriminarse, o solicitado la protección de la corte, el juez sentenciador prontamente impidió que se- siguiera investigando en este sentido, haciendo las siguientes observaciones:
“Si quiere traer una causa criminal está equivocado el abogado. No sé para 'qué se traen hechos que no tienen que ver nada con el asunto ese. Le hace cargos al .testigo de falsificación de pruebas, de soborno y falsedad. La corte tiene que protejer al testigo cuando no se le.preguntan cuestiones pertinentes.”
El examen de repreguntas de otros testigos de la defensa fué asimismo restringido indebidamente.
Otro punto que sería conveniente que los demandados aclararan, si es que pueden hacerlo,-es el de por qué la tes-tadora, que según ellos firmó un documento notarial en el año 1913 y que no consta que hubiera perdido el uso de su mano derecha, no podía, de estar capacitada mentalmente, suscribir el testamento dos años después.
En un alegato de más de cien páginas los apelantes pre-tenden demostrar que el juez sentenciador estuvo influido por pasión y prejuicio hasta tal punto que no pudo apreciar de-bidamente la prueba que le fué presentada.
Desde luego no existe nada en los autos que indique que el juez de distrito tuviera conocimiento de alguna actitud o conducta indebida. Pero sí creemos que la corte inferior, moAÚda, tal vez, por un alto respeto hacia la santidad de un documento notarial y especialmente- a la de un testamento, intervino demasiado en la conducción del caso, apoyó hasta un extremo que no estaba justificado la causa de los demanT ciados e indebidamente obstruyó y restringió la presentación y desarrollo del caso por parte del abogado de los deman-dantes. Por consiguiente, los méritos del caso no fueron juz-gados y resueltos debidamente- y preferimos, por tanto, de-volver las actuaciones para la celebración de un nuevo juicio en vez de resolver la controversia tal como se encuentra mediante sentencia definitiva de este tribunal. ■'
Cualquier exposición que hiciéramos de todas las- circuns-*92tandas que nos lian obligado a llegar a esta conclusión, ba-sada en los autos en conjunto más que en un número dado de los numerosos incidentes surgidos en los procedimientos, envolvería una cita tal de la voluminosa exposición del caso que omitimos toda referencia de detalles. Será bastante con decir que durante el largo período que lia transcurrido desde que el caso fue sometido, todos y cada uno de los miembros de esta corte ban hecho un estudio cuidadoso y particular ele toda la prueba y el asunto ha sido materia de mucha discusión así como de nuestra más cuidadosa consideración.
No debe entenderse que estamos dispuestos a adoptar un criterio restringido de la amplia discreción que tiene un juez sentenciador en el examen de testigos y de la manera de conducir y dirigir el juicio. Sus deberes y facultades, que son bien conocidos en cuanto a esto, deben ser asumidos sin temor y puestos vigorosamente en práctica en favor de la justicia sustancial del caso, pero estamos obligados a resolver que en el presente caso el debido miramiento de ese mismo interés exige que la sentencia apelada sea revocada y el caso devuelto para ulteriores procedimientos que no sean incompatibles con ésta opinión.
Revocada la sentencia apelada. y ordenada la celebración de nuevo juicio.
Jueees concurrentes: Sres. Asociados Wolf y del Toro.
El Juez Presidente Sr. Hernández y Asociado Sr. Aldrey disintieron.